Wood, J. The testimony of experts introduced on behalf of appellant tended to show that deceased’s death was not caused by the blows received at the hands of appellant, but was the result of opiate poison of some kind. The testimony on behalf of the State tended to show that deceased was killed by the blows of appellant. The question as to how deceased came to his death was fairly submitted to the jury upon the proper instructions, and the jury was fully warranted in its conclusion that appellant killed deceased. The uncontradicted proof on behalf of the State, and also the testimony of appellant himself, shows that the defendant was guilty of murder in the second degree. He received the lowest punishment for this offense, and therefore could not have been prejudiced by any of the rulings of which he here complains, even if they were erroneous. Affirm.